
	
		II
		111th CONGRESS
		1st Session
		S. 235
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Schumer (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to
		  establish fair and transparent practices relating to the extension of credit
		  under an open end consumer credit plan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Cardholders’ Bill of Rights Act
			 of 2009.
		2.Credit cards on
			 terms consumers can repay
			(a)Retroactive rate
			 increases and universal default limitedChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended by inserting after section 127A the following
			 new section:
				
					127B.Additional
				requirements for credit card accounts under an open end credit plan
						(a)Retroactive rate
				increases and universal default limited
							(1)In
				generalExcept as provided in
				subsection (b), no creditor may increase any annual percentage rate of interest
				applicable to the existing balance on a credit card account of the consumer
				under an open end credit plan.
							(2)Existing balance
				definedFor purposes of this
				subsection and subsections (b) and (c), the term existing balance
				means the amount owed on a consumer credit card account as of the end of the
				14th day after the creditor provides notice of an increase in the annual
				percentage rate in accordance with subsection (c).
							(3)Treatment of
				existing balances following rate increaseIf a creditor increases any annual
				percentage rate of interest applicable to the credit card account of a consumer
				under an open end credit plan and there is an existing balance in the account
				to which such increase may not apply, the creditor shall allow the consumer to
				repay the existing balance using a method provided by the creditor which is at
				least as beneficial to the consumer as one of the following methods:
								(A)An amortization period for the existing
				balance of at least 5 years starting from the date on which the increased
				annual percentage rate went into effect.
								(B)The percentage of the existing balance that
				was included in the required minimum periodic payment before the rate increase
				cannot be more than doubled.
								(4)Limitation on
				certain feesIf—
								(A)a creditor
				increases any annual percentage rate of interest applicable on a credit card
				account of the consumer under an open end credit plan; and
								(B)the creditor is prohibited by this section
				from applying the increased rate to an existing balance,
								the
				creditor may not assess any fee or charge based solely on the existing
				balance..
			(b)Exceptions to
			 the amendment made by subsection
			 (a)Section 127B of the Truth in
			 Lending Act is amended by inserting after subsection (a) (as added by
			 subsection (a)) the following new subsection:
				
					(b)Exceptions
						(1)In
				generalA creditor may increase any annual percentage rate of
				interest applicable to the existing balance on a credit card account of the
				consumer under an open end credit plan only under the following
				circumstances:
							(A)Change in
				indexThe increase is due
				solely to the operation of an index that is not under the creditor's control
				and is available to the general public.
							(B)Expiration or
				loss of promotional rateThe
				increase is due solely to—
								(i)the expiration of
				a promotional rate; or
								(ii)the loss of a
				promotional rate for a reason specified in the account agreement (e.g., late
				payment).
								(C)Payment not
				received during 30-day grace period after due dateThe
				increase is due solely to the fact that the consumer's minimum payment has not
				been received within 30 days after the due date for such minimum
				payment.
							(2)Limitation on
				increases due to loss of promotional rateNotwithstanding paragraph (1)(B)(ii), the
				annual percentage rate in effect after the increase permitted under such
				subsection due to the loss of a promotional rate may not exceed the annual
				percentage rate that would have applied under the terms of the agreement after
				the expiration of the promotional
				rate.
						.
			(c)Advance notice
			 of rate increasesSection 127B of the Truth in Lending Act is
			 amended by inserting after subsection (b) (as added by subsection (b)) the
			 following new subsection:
				
					(c)Advance notice
				of rate increasesIn the case
				of any credit card account under an open end credit plan, no increase in any
				annual percentage rate of interest may take effect unless the creditor provides
				a written notice to the consumer at least 45 days before the increase takes
				effect which fully describes the changes in the annual percentage rate, in a
				complete and conspicuous manner, and the extent to which such increase would
				apply to an existing
				balance.
					.
			(d)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after the item
			 relating to section 127A the following new item:
				
					
						127B. Additional requirements for credit
				card accounts under an open end credit
				plan.
					
					.
			3.Additional
			 provisions regarding account features, terms, and pricing
			(a)Double cycle
			 billing prohibitedSection
			 127B of the Truth in Lending Act is amended by inserting after subsection (c)
			 (as added by section 2(c)) the following new subsection:
				
					(d)Double cycle
				billing
						(1)In
				generalNo finance charge may
				be imposed by a creditor with respect to any balance on a credit card account
				under an open end credit plan that is based on balances for days in billing
				cycles preceding the most recent billing cycle.
						(2)ExceptionsParagraph (1) shall not apply so as to
				prohibit a creditor from—
							(A)charging a consumer for deferred interest
				even though that interest may have accrued over multiple billing cycles;
				or
							(B)adjusting finance charges following
				resolution of a billing error
				dispute.
							.
			(b)Limitations
			 relating to account balances attributable only to accrued
			 interestSection 127B is
			 amended by inserting after subsection (d) (as added by subsection (a)) the
			 following new subsection:
				
					(e)Limitations
				relating to account balances attributable only to accrued interest
						(1)In
				generalIf the outstanding
				balance on a credit card account under an open end credit plan at the end of a
				billing period represents an amount attributable only to interest accrued
				during the preceding billing period on an outstanding balance that was fully
				repaid during the preceding billing period—
							(A)no fee may be imposed or collected in
				connection with such balance attributable only to interest before such end of
				the billing period; and
							(B)any failure to make timely repayments of
				the balance attributable only to interest before such end of the billing period
				shall not constitute a default on the account.
							Such
				balance remains a legally binding debt obligation.(2)Rule of
				constructionParagraph (1) shall not be construed as
				affecting—
							(A)the consumer’s
				obligation to pay any accrued interest on a credit card account under an open
				end credit plan; or
							(B)the accrual of
				interest on the outstanding balance on any such account in accordance with the
				terms of the account and this
				title.
							.
			(c)Access to payoff
			 balance informationSection 127B of the Truth in Lending Act is
			 amended by inserting after subsection (e) (as added by subsection (b)) the
			 following new subsection:
				
					(f)Payoff balance
				informationEach periodic
				statement provided by a creditor to a consumer with respect to a credit card
				account under an open end credit plan shall contain the telephone number,
				Internet address, and worldwide website at which the consumer may request the
				payoff balance on the
				account.
					.
			(d)Consumer right
			 To reject card before notice is provided of open accountSection
			 127B of the Truth in Lending Act is amended by inserting after subsection (g)
			 (as added by subsection (c)) the following new subsection:
				
					(g)Consumer right
				To reject card before notice of new account is provided to consumer reporting
				agency
						(1)In
				generalA creditor may not furnish any information to a consumer
				reporting agency (as defined in section 603) concerning the establishment of a
				newly opened credit card account under an open end credit plan until the credit
				card has been used or activated by the consumer.
						(2)Rule of
				constructionParagraph (1)
				shall not be construed as prohibiting a creditor from furnishing information
				about any application for a credit card account under an open end credit plan
				or any inquiry about any such account to a consumer reporting agency (as so
				defined).
						.
			(e)Use of terms
			 clarifiedSection 127B of the Truth in Lending Act is amended by
			 inserting after subsection (g) (as added by subsection (d)) the following new
			 subsection:
				
					(h)Use of
				termsThe following
				requirements shall apply with respect to the terms of any credit card account
				under any open end credit plan:
						(1)Fixed
				rateThe term
				fixed, when appearing in conjunction with a reference to the
				annual percentage rate or interest rate applicable with respect to such
				account, may only be used to refer to an annual percentage rate or interest
				rate that will not change or vary for any reason over the period clearly and
				conspicuously specified in the terms of the account.
						(2)Prime
				rateThe term prime
				rate, when appearing in any agreement or contract for any such account,
				may only be used to refer to the bank prime rate published in the Federal
				Reserve Statistical Release on selected interest rates (daily or weekly), and
				commonly referred to as the H.15 release (or any successor publication).
						(3)Due
				date
							(A)In
				generalEach periodic
				statement for any such account shall contain a date by which the next periodic
				payment on the account must be made to avoid a late fee or be considered a late
				payment, and any payment received by 5 p.m., local time at the location
				specified by the creditor for the receipt of payment, on such date shall be
				treated as a timely payment for all purposes.
							(B)Certain
				electronic fund transfersAny
				payment with respect to any such account made by a consumer online to the
				website of the credit card issuer or by telephone directly to the credit card
				issuer before 5 p.m., local time at the location specified by the creditor for
				the receipt of payment, on any business day shall be credited to the consumer’s
				account that business day.
							(C)Presumption of
				timely paymentAny evidence
				provided by a consumer in the form of a receipt from the United States Postal
				Service or other common carrier indicating that a payment on a credit card
				account was sent to the issuer not less than 7 days before the due date
				contained in the periodic statement under subparagraph (A) for such payment
				shall create a presumption that such payment was made by the due date, which
				may be rebutted by the creditor for fraud or dishonesty on the part of the
				consumer with respect to the mailing
				date.
							.
			(f)Pro rata payment
			 allocationsSection 127B of the Truth in Lending Act is amended
			 by inserting after subsection (h) (as added by subsection (e)) the following
			 new subsection:
				
					(i)Pro rata payment
				allocations
						(1)In
				generalExcept as permitted under paragraph (2), if the
				outstanding balance on a credit card account under an open end credit plan
				accrues interest at two or more different annual percentage rates, the total
				amount of each periodic payment made on such account shall be allocated by the
				creditor between or among the outstanding balances at each such annual
				percentage rate in the same proportion as each such balance bears to the total
				outstanding balance on the account.
						(2)Allocation to
				higher rateNotwithstanding
				paragraph (1), a creditor may elect, in any case described in such paragraph,
				to allocate more than a pro rata share of any payment to a portion of the
				outstanding balance that bears a higher annual percentage rate than another
				portion of such outstanding balance.
						(3)Special rules
				for accounts with promotional rate balances or deferred interest
				balances
							(A)In
				generalNotwithstanding paragraph (1) or (2), in the case of a
				credit card account under an open end credit plan the current terms of which
				allow the consumer to receive the benefit of a promotional rate or deferred
				interest plan, amounts paid in excess of the required minimum payment shall be
				allocated to the promotional rate balance or the deferred interest balance only
				if other balances have been fully paid.
							(B)Exception for
				deferred interest balancesNotwithstanding subparagraph (A), a
				creditor may allocate the entire amount paid by the consumer in excess of the
				required minimum periodic payment to a balance on which interest is deferred
				during the 2 billing cycles immediately preceding the expiration of the period
				during which interest is deferred.
							(4)Prohibition on
				restricted grace periods under certain circumstancesIf, with respect to any credit card account
				under an open end credit, a creditor offers a time period in which to repay
				credit extended without incurring finance charges to cardholders who pay the
				balance in full, the creditor may not deny a consumer who takes advantage of a
				promotional rate balance or deferred interest rate balance offer with respect
				to such an account any such time period for repaying credit without incurring
				finance
				charges.
						.
			(g)Timely provision
			 of periodic statementsSection 127B of the Truth in Lending Act is
			 amended by inserting after subsection (i) (as added by subsection (f)) the
			 following new subsection:
				
					(j)Timely provision
				of periodic statementsEach
				periodic statement with respect to a credit card account under an open end
				credit plan shall be sent by the creditor to the consumer not less than 25
				calendar days before the due date identified in such statement for the next
				payment on the outstanding balance on such account, and section 163(a) shall be
				applied with respect to any such account by substituting 25 for
				fourteen.
					.
			4.Consumer choice
			 with respect to over-the-limit transactionsSection 127B of the Truth in Lending Act is
			 amended by inserting after subsection (j) (as added by section 3(g)) the
			 following new subsections:
			
				(k)Opt-out of
				creditor authorization of over-the-limit transactions if fees are
				imposed
					(1)In
				generalIn the case of any
				credit card account under an open end credit plan under which an over-the-limit
				fee may be imposed by the creditor for any extension of credit in excess of the
				amount of credit authorized to be extended under such account, the consumer may
				elect to prohibit the creditor, with respect to such account, from completing
				any transaction involving the extension of credit, with respect to such
				account, in excess of the amount of credit authorized by notifying the creditor
				of such election in accordance with paragraph (2).
					(2)Notification by
				consumerA consumer shall
				notify a creditor under paragraph (1)—
						(A)through the
				notification system maintained by the creditor under paragraph (4); or
						(B)by submitting to
				the creditor a signed notice of election, by mail or electronic communication,
				on a form issued by the creditor for purposes of this subparagraph.
						(3)Effectiveness of
				electionAn election by a
				consumer under paragraph (1) shall be effective beginning 3 business days after
				the creditor receives notice from the consumer in accordance with paragraph (2)
				and shall remain effective until the consumer revokes the election.
					(4)Notification
				systemEach creditor that
				maintains credit card accounts under an open end credit plan shall establish
				and maintain a notification system, including a toll-free telephone number,
				Internet address, and worldwide website, which permits any consumer whose
				credit card account is maintained by the creditor to notify the creditor of an
				election under this subsection in accordance with paragraph (2).
					(5)Annual notice to
				consumers of availability of electionIn the case of any credit card account
				under an open end credit plan, the creditor shall include a notice, in clear
				and conspicuous language, of the availability of an election by the consumer
				under this paragraph as a means of avoiding over-the-limit fees and a higher
				amount of indebtedness, and the method for providing such notice—
						(A)in the periodic
				statement required under subsection (b) with respect to such account at least
				once each calendar year; and
						(B)in any such
				periodic statement which includes a notice of the imposition of an
				over-the-limit fee during the period covered by the statement.
						(6)No fees if
				consumer has made an electionIf a consumer has made an election under
				paragraph (1), no over-the-limit fee may be imposed on the account for any
				reason that has caused the outstanding balance in the account to exceed the
				credit limit.
					(7)Regulations
						(A)in
				generalThe Board shall issue
				regulations allowing for the completion of over-the-limit transactions that for
				operational reasons exceed the credit limit by a de minimis amount, even where
				the cardholder has made an election under paragraph (1).
						(B)Subject to no fee
				limitationThe regulations prescribed under subparagraph (A)
				shall not allow for the imposition of any fee or any rate increase based on the
				permitted over-the-limit transactions.
						(l)Over-the-limit
				fee restrictionsWith respect
				to a credit card account under an open end credit plan, an over-the-limit fee
				may be imposed only once during a billing cycle if, on the last day of such
				billing cycle, the credit limit on the account is exceeded, and an
				over-the-limit fee, with respect to such excess credit, may be imposed only
				once in each of the 2 subsequent billing cycles, unless the consumer has
				obtained an additional extension of credit in excess of such credit limit
				during any such subsequent cycle or the consumer reduces the outstanding
				balance below the credit limit as of the end of such billing cycle.
				(m)Over-the-limit
				fees prohibited in conjunction with certain credit
				holdsNotwithstanding subsection (l), an over-the-limit fee may
				not be imposed if the credit limit was exceeded due to a hold unless the actual
				amount of the transaction for which the hold was placed would have resulted in
				the consumer exceeding the credit
				limit.
				.
		5.Strengthen credit
			 card information collectionSection 136(b) of the Truth in Lending Act
			 (15 U.S.C. 1646(b)) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 Collection
			 required.—The Board shall and
			 inserting
					
						Collection required.—(A)In
				generalThe Board
				shall
						.
				(B)by adding at the
			 end the following new subparagraph:
					
						(B)Information to
				be includedThe information under subparagraph (A) shall include,
				for the relevant semiannual period, the following information with respect each
				creditor in connection with any consumer credit card account:
							(i)A
				list of each type of transaction or event during the semiannual period for
				which one or more creditors has imposed a separate interest rate upon a
				consumer credit card account holder, including purchases, cash advances, and
				balance transfers.
							(ii)For each type of
				transaction or event identified under clause (i)—
								(I)each distinct
				interest rate charged by the card issuer to a consumer credit card account
				holder during the semiannual period; and
								(II)the number of
				cardholders to whom each such interest rate was applied during the last
				calendar month of the semiannual period, and the total amount of interest
				charged to such account holders at each such rate during such month.
								(iii)A list of each type of fee that one or more
				of the creditors has imposed upon a consumer credit card account holder during
				the semiannual period, including any fee imposed for obtaining a cash advance,
				making a late payment, exceeding the credit limit on an account, making a
				balance transfer, or exchanging United States dollars for foreign
				currency.
							(iv)For each type of
				fee identified under clause (iii), the number of account holders upon whom the
				fee was imposed during each calendar month of the semiannual period, and the
				total amount of fees imposed upon cardholders during such month.
							(v)The total number
				of consumer credit card account holders that incurred any finance charge or any
				other fee during the semiannual period.
							(vi)The total number of consumer credit card
				accounts maintained by each creditor as of the end of the semiannual
				period.
							(vii)The total number and value of cash advances
				made during the semiannual period under a consumer credit card account.
							(viii)The total number and value of purchases
				involving or constituting consumer credit card transactions during the
				semiannual period.
							(ix)The total number and amount of repayments
				on outstanding balances on consumer credit card accounts in each month of the
				semiannual period.
							(x)The percentage of all consumer credit card
				account holders (with respect to any creditor) who—
								(I)incurred a finance
				charge in each month of the semiannual period on any portion of an outstanding
				balance on which a finance charge had not previously been incurred; and
								(II)incurred any such finance charge at any
				time during the semiannual period.
								(xi)The total number and amount of balances
				accruing finance charges during the semiannual period.
							(xii)The total number and amount of the
				outstanding balances on consumer credit card accounts as of the end of such
				semiannual period.
							(xiii)Total credit limits in effect on consumer
				credit card accounts as of the end of such semiannual period and the amount by
				which such credit limits exceed the credit limits in effect as of the beginning
				of such period.
							(xiv)Any other
				information related to interest rates, fees, or other charges that the Board
				deems of interest.
							;
				and
				(2)by adding at the
			 end the following new paragraph:
				
					(5)Report to
				CongressThe Board shall, on
				an annual basis, transmit to Congress and make public a report containing
				estimates by the Board of the approximate, relative percentage of income
				derived by the credit card operations of depository institutions from—
						(A)the imposition of
				interest rates on cardholders, including separate estimates for—
							(i)interest with an
				annual percentage rate of less than 25 percent; and
							(ii)interest with an
				annual percentage rate equal to or greater than 25 percent;
							(B)the imposition of
				fees on cardholders;
						(C)the imposition of
				fees on merchants; and
						(D)any other material
				source of income, while specifying the nature of that
				income.
						.
			6.Standards
			 applicable to initial issuance of subprime or fee harvester
			 cardsSection 127B of the
			 Truth in Lending Act is amended by inserting after subsection (m) (as added by
			 section 4) the following new subsection:
			
				(n)Standards
				applicable to initial issuance of subprime or fee harvester
				cards
					(1)In
				generalIn the case of any credit card account under an open end
				credit plan the terms of which require the payment of fees (other than late
				fees or over-the-limit fees) by the consumer in the first year the account is
				opened in an amount in excess of 25 percent of the total amount of credit
				authorized under the account, no payment of any fees (other than late fees or
				over-the-limit fees) may be made from the credit made available by the
				card.
					(2)Rule of
				constructionNo provision of this subsection may be construed as
				authorizing any imposition or payment of advance fees otherwise prohibited by
				any provision of
				law.
					.
		7.Extensions of
			 credit to underage consumersSection 127(c) of the Truth in Lending Act
			 (15 U.S.C. 1637(c)) is amended by adding at the end the following new
			 paragraph:
			
				(8)Extensions of
				credit to underage consumers
					(A)In
				generalNo credit card may be knowingly issued to, or open end
				credit plan established on behalf of, a consumer who has not attained the age
				of 18, unless the consumer is emancipated under applicable State law.
					(B)Rule of
				constructionFor the purposes
				of determining the age of an applicant, the submission of a signed application
				by a consumer stating that the consumer is over 18 shall be considered
				sufficient proof of
				age.
					.
		8.Effective
			 date
			(a)In
			 generalThe amendments made
			 by this Act shall apply to all credit card accounts under open end credit plans
			 as of the end of the 3-month period beginning on the date of the enactment of
			 this Act.
			(b)RegulationsThe
			 Board of Governors of the Federal Reserve System, in consultation with the
			 Comptroller of the Currency, the Director of the Office of Thrift Supervision,
			 the Federal Deposit Insurance Corporation, the National Credit Union
			 Administration Board, and the Federal Trade Commission, shall prescribe
			 regulations, in final form, implementing the amendments made by this Act before
			 the end of the 3-month period referred to in subsection (a).
			
